PER CURIAM.
George Terry Durden appeals the order summarily dismissing as untimely his motion for jail credit filed pursuant to rule 3.801, Florida Rules of Criminal Procedure. Durden filed his motion under the mailbox rule on December 2, 2013. Effective July 1, 2013, all jail credit issues must be handled pursuant to Florida Rule of Criminal Procedure 3.801, which limits the time for seeking correction of jail credit to one year from the date the sentence becomes final.1 Defendants with sentences such as Durden’s that became final before that time would have until July 1, 2014, to file a jail credit claim. Therefore, the trial court erroneously dismissed Durden’s rule 3.801 motion as untimely. Accordingly, we reverse the order under review and remand this case to the trial court to consider Durden’s timely filed motion.
REVERSED and REMANDED.
SAWAYA, ORFINGER, and LAWSON, JJ., concur.

. On December 5, 2013, the Florida Supreme Court clarified, by amendment to the rule, that a one-year grace period for filing a rule 3.801 motion exists for defendants whose sentences were imposed prior to July 1, 2013. See In re Amendments to Fla. Rules of Criminal Procedure & Fla. Rules of Appellate Procedure, 132 So.3d 734, 746-47 (Fla.2013) (amending rule 3.801(b) to add, "For sentences imposed prior to July 1, 2013, a motion under this rule may be filed on or before July 1, 2014”).